1    NICOLA T. HANNA
     United States Attorney                                                JS-6
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     JOHN D. ELLIS (Cal. Bar No. 322922)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-2740
           Facsimile: (213) 894-0115
7          E-mail: john.ellis3@usdoj.gov
8    Attorneys for Plaintiff United States of America
9
                               UNITED STATES DISTRICT COURT
10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                      WESTERN DIVISION
12
     UNITED STATES OF AMERICA,                     No. 2:19-cv-08511-RGK-AFM
13
                  Plaintiff,
14                                                 Order of Permanent Injunction
                         v.
15
     ISMAEL MICHAEL PADILLA,
16   a.k.a. MIKE PADILLA
17                Defendant.
18
19         On October 2, 2019, plaintiff United States of America (United States), on behalf
20   of its agency, the Internal Revenue Service (IRS), filed a complaint for permanent
21   injunction and other relief (complaint) under 26 U.S.C. § 7402, 7407, and 7408 against
22   defendant Ismael Michael Padilla (Padilla), also known as Mike Padilla, individually and
23   doing business as RMD Financial Services (RMD). Padilla consents to the entry,
24   without further notice, of a permanent injunction granting the relief sought in the
25   complaint.
26   //
27   //
28
1          It is accordingly ORDERED AND DECREED that:
2          1.     The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340
3    and 1345 and 26 U.S.C. §§ 7402(a), 7407, and 7408(a).
4          2.     Pursuant to 26 U.S.C. §§ 7402, 7407, and 7408, Padilla, either individually
5    or through RMD, and anyone in active concert or participation with him, are
6    PERMANENTLY ENJOINED, directly or indirectly, or by use of any means or
7    instrumentality, from:
8          A.     acting as a federal tax return preparer or requesting, assisting in, or directing
9    the preparation or filing of a federal tax return for any person or entity other than Padilla
10   or his legal spouse;
11         B.     representing in any capacity any person or organization whose tax liabilities
12   are under IRS examination or investigation;
13         C.     owning, managing, controlling, working for, profiting from, or volunteering
14   for any business, entity, or organization engaged in tax return preparation or filing;
15         D.     using, maintaining, renewing, obtaining, transferring, selling, or assigning
16   any preparer tax identification number (PTIN) or electronic filing identification number
17   (EFIN);
18         E.     engaging in any activity subject to penalty under 26 U.S.C. §§ 6694, 6695,
19   6700, or 6701, including preparing or assisting in the preparation of a document relating
20   to a matter material to the internal revenue laws that includes a position they know or
21   should know would result in the understatement of another person’s tax liability;
22         F.     engaging in any other conduct that is subject to penalty under the Internal
23   Revenue Code (Title 26, U.S.C.) or which interferes with the proper administration and
24   enforcement of the internal revenue laws; and
25         G.     obtaining, using, or retaining any other person’s social security number
26   (SSN), individual taxpayer identification number (ITIN), or any other federal tax
27   identification number or federal tax return information in any way for any purpose
28   without that person’s express written consent.
                                                   2
1          IT IS FURTHER ORDERED that within 30 days of this order, Padilla will
2    surrender, pursuant to 26 U.S.C. § 7402, all existing PTINs or EFINs registered in his or
3    RMD’s name or in any name used for any purpose by Padilla.
4          IT IS FURTHER ORDERED that the United States will be allowed full post-
5    judgment discovery to monitor compliance with this injunction.
6          IT IS FURTHER ORDERED that the Court will retain jurisdiction over this
7    action for purposes of implementing and enforcing the final judgment and any additional
8    orders necessary and appropriate to the public interest.
9          IT IS SO ORDERED.
10
11    Dated: December 9, 2019
                                                HON. R. GARY KLAUSNER
12                                              UNITED STATES DISTRICT JUDGE
13
14
15
16
17   Respectfully submitted,
18
19   NICOLA T. HANNA
     United States Attorney
20   THOMAS D. COKER
     Assistant United States Attorney
21   Chief, Tax Division

22   /s/ John D. Ellis
     JOHN D. ELLIS
23   Assistant United States Attorney

24
25
26
27
28
                                                  3
